                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


  U.S. EQUAL EMPLOYMENT                               CV-19-71-GF-BMM
  OPPORTUNITY COMMISSION,

                  Plaintiff,

  and                                               CONSOLIDATED ORDER
                                                RE: MOTION TO CONSOLIDATE;
  SHALAINE LAWSON,
                                                MOTION TO SUPPLEMENT; AND
                 Intervenor,                         MOTION TO STRIKE

         v.

  NORVAL ELECTRIC
  COOPERATIVE, INC.,

                  Defendant.


                                INTRODUCTION

        Plaintiff U.S. Equal Employment Opportunity Commission (“EEOC”) filed

a complaint on October 16, 2019, against Defendant Norval Electric Cooperative,

Inc. (“Norval”) under Title VII of the Civil Rights Act of 1964 and Title I of the

Civil Rights Act of 1991, to correct unlawful employment practices on the basis of


                                          1
sex and in retaliation for opposition to practices reasonably believed to be unlawful

under Title VII. (Doc. 1.) Specifically, EEOC alleges that Norval subjected

Intervenor Shalaine Lawson (“Lawson”) to a hostile work environment through

sexually harassing conduct of her supervisor and threatening Lawson’s job and

preventing her from returning to work in retaliation. (Id.) Norval answered the

complaint on December 19, 2019. (Doc. 4.) The Court granted Lawson’s motion to

intervene as a party plaintiff (Doc. 7) on February 19, 2020. (Doc. 15.)

      Lawson filed a motion originally fashioned as an effort to “consolidate”

(Doc. 17), now understood to be an attempt to join (Doc. 26), proceedings

currently pending in Montana state courts with this action. EEOC takes no

position. (Doc. 19.) Norval opposes the motion. (Doc. 18.) Lawson’s proceedings

in Montana state courts include the following: judicial review of an action before

the Montana Human Rights Commission, Lawson v. Norval Electric Cooperative,

HRB Case No. 0180070 (Doc. 17-2), now under judicial review in DV-2020-11,

17th Judicial District, Valley County, Montana (Doc. 22 at 5); Lawson’s

application for attorneys’ fees and costs associated with the Human Right

Commission action, Lawson v. Norval Electric Cooperative, Inc., No. ___-__ 17th

Judicial District Court, Valley County, Montana (Doc. 17-3); and a complaint and

demand for jury trial in Lawson v. Norval Electric Cooperative, Inc., et al., DV-




                                          2
2019-68 17th Judicial District Court, Valley County, Montana (Doc. 17-4.). The

Court will review each state proceeding separately.

      As the Court explains below, it likely had jurisdiction to hear all three of

Lawson’s state cases. That said, it will choose not to review Lawson’s action

before the Montana Human Rights Commission and the application for attorneys’

fees and costs associated with that case.

      As for Lawson’s state claims currently before the Montana State Court, 17th

Judicial District, Valley County, the Court cannot grant Lawson’s motion at this

time. Lawson already has filed a complaint in this case that alleges federal claims.

(See Doc. 16.) Because of that complaint, this Court can exercise pendent

jurisdiction over any state law claims that arise from the same nucleus of facts as

the federal claims. See United Mine Workers of America v. Gibbs, 383 U.S. 715,

725 (1966). This Court lacks authority, however, to consolidate or remove the state

court action to this Court. Thus, for the Court to hear Lawson’s state law claims,

she must ask the Court for leave to file an amended complaint that contains both

her federal and state law claims.

      Finally, Non-party Matthew Knierim (“Knierim”) filed what he has

fashioned as a “special, limited appearance” (Doc. 20) for the sole purpose of

responding to Lawson’s motion (Doc. 17.) Knierim sought to join in Norval’s

opposition (Doc. 18) to Lawson’s motion. (Doc. 21.) EEOC filed a motion to strike


                                            3
Knierim’s notice of special appearance and Knierim’s attempted joinder in

Norval’s opposition. (Doc. 23.) EEOC argued that Knierim provided no authority

to support the filing of a limited appearance. (Doc. 24 at 3.) EEOC also contends

that Knierim should have sought leave of court before attempting to file any

document. (Id., at 4.) Norval appears to support Knierim’s attempt at a limited

appearance. (Doc. 25.)

                                   DISCUSSION

      A person may join in one action as plaintiffs if they assert any right to relief

“arising out of the same transaction, occurrence, or series of transactions or

occurrences,” and “any question of law or fact common to all plaintiffs will arise.”

Fed. R. Civ. Proc. 20. Lawson contends that the proceedings in the Montana state

courts arise out of the same series of occurrences and present common questions of

law and fact to the proceedings in front of this Court. (Doc. 22.)

      I.     Proceedings Before the Montana Human Rights Commission.

      Lawson contends that the Ninth Circuit’s decision in BNSF Railway Co. v.

O’Dea, 572 F.3d 785 (9th Cir. 2009), supports her effort to consolidate. BNSF

sought to file an action in federal court to review a decision of the Montana Human

Rights Commission. The district court dismissed the action based on its

understanding that Montana law limited review of agency actions to “the [state]

district court for the county where the petitioner resides or has the petitioner’s


                                           4
principal place of business or where the agency maintains its principal office.”

BNSF, 572 F.3d at 788 (quoting Mont. Code Ann. § 2-4-702(2)(a)). The Ninth

Circuit reversed.

      The Ninth Circuit first noted that a state could not confer rights on private

parties and require that the litigation between those parties must be confined to the

courts of the state itself. BNSF, 572 F.3d at 788. Federal courts must look to their

sources of power in evaluating questions of jurisdiction. In that case, the Ninth

Circuit faced the question of whether diversity jurisdiction could be exercised over

review of the state administrative proceedings. The diverse citizenship of the

parties and the amount in controversy satisfied the requirements of 28 U.S.C. §

1332. The Ninth Circuit dispensed with concerns about the federal district court

serving in appellate role in reviewing the record from the state administrative

proceeding. The Ninth Circuit noted that “there is nothing special about on-the-

record review.” BNSF, 572 F.3d at 790. District courts “routinely conduct

deferential review” over “on-the-record review of federal administrative action.”

Id. (quoting City of Chicago v. Int’l Coll. of Surgeons, 522 U.S. 156, 171 (1997).

      Lawson’s claim does not satisfy the requirement for diversity jurisdiction

under § 1332. Lawson is a citizen of Montana and Norval is a domestic rural

cooperative utility registered in the State of Montana with its principal place of

business in Glasgow, Montana, and its named employees and directors all are


                                          5
Montana citizens. (Doc. 17-4.) Lawson attempts to overcome this shortcoming by

claiming that the Court could exercise “pendent jurisdiction” over the state law

parties and claims. (Doc. 22 at 3.) Lawson cites to the Ninth Circuit’s decision in

Action Embroidery Corp. v. Atl. Embroidery, Inc., 368 F.3d 1174, 1180-81 (9th

Cir. 2004), to support the Court’s exercise of pendent jurisdiction. (Doc. 22 at 4.)

As noted by the Ninth Circuit, however, the statute “leave[s] it to the discretion of

that [district] court to decide whether to retain or dismiss the pendent state-law

claims.” Action Embroidery Corp., 368 F.3d at 1181 (citing 28 U.S.C. § 1367(c)).

      The Court sees nothing to be gained in terms of judicial economy or the

avoidance of risk of conflicting decisions in exercising pendent jurisdiction over

judicial review of Lawson’s action before the Montana Human Rights Commission

(17-2) and her related state court claim to recover attorneys’ fees and costs as the

prevailing party before the Human Rights Commission. (Doc. 17-3.) The judicial

review involves an on-the-record review of the proceedings previously conducted

before the Human Rights Commission with no new evidence or testimony

permitted. Mont. Code Ann. §§ 49-2-505(9), 2-4-704(1). This Court possesses no

special expertise on this front and it would have to spend a similar amount of time

as the Montana state court in conducting the review. Likewise, the parties will have

to file briefs regarding this review in this Court or in the Montana state court.

Mont. Code Ann. § 2-4-702(2)(b). The decision whether to award attorneys’ fees


                                           6
and costs to Lawson as the prevailing party in the proceedings before the Human

Rights Commission involves the same analysis. For these reasons the Court

declines to exercise pendent jurisdiction over the judicial review of the Human

Rights Commission decision (Doc. 17-2) and the related question of attorneys’ fees

and costs. (Doc. 17-3.)

      II.    Montana State Court Proceedings.

      Lawson’s original action in Montana state court remains. Lawson alleges a

series of state law claims against Norval, its employees, and agents, including

defamation, negligence, negligent infliction of emotional distress, intentional

infliction of emotional distress, breach of the covenant of good faith and fair

dealing, and a claim for punitive damages. (Doc. 17-4.) Lawson filed a motion to

intervene here as party plaintiff. (Doc. 7.) EEOC did not oppose. (Doc. 7 at 2.)

Norval also did not oppose. (Doc. 8.) Based on Norval’s concession that it did not

oppose Lawson being allowed to intervene and Lawson’s alleged status as an

“aggrieved person” within the meaning of Title VII, the Court determined that

Lawson’s intervention as a party plaintiff would be appropriate. (Doc. 15.)

      In limited circumstances, federal courts may exercise their jurisdiction over

state law claims even in the absence of diversity jurisdiction. The United States

Supreme Court has recognized that federal courts may hear state law claims if a

plaintiff alleges state and federal claims and the state and federal claims arise from


                                          7
a nucleus of facts common to both. See United Mine Workers, 383 U.S. at 725. The

Ninth Circuit has recognized that district courts may exercise pendent jurisdiction

over state law claims related to a plaintiff’s Title VII claims. See Bouman v. Block,

940 F.2d 1211, 1231 (9th Cir. 1991); see also Finley v. Salazar, 2013 WL 1209942

(D. Mont. 2013) (exercising jurisdiction over state law retaliation claims related to

plaintiff’s Title VII claim). Lawson’s state law claims relate to her Title VII

claims. All claims arise from her employment relationship with Norval and her

allegations that her supervisor sexually harassed her and that Norval retaliated

against her for reporting the harassment. (Doc. 17-4.)

       Norval cites Miller v. Maxwell’s International, Inc., 991 F.2d 583, 587-88

(9th Cir. 1993), for the proposition that Title VII provides no basis to bring a

defendant acting in their individual capacity into federal court. (Doc. 25 at 2.)

Miller affirmed the dismissal of claims filed under Title VII that sought to impose

personal liability on employees. The Ninth Circuit noted that “Congress assessed

civil liability only against an employer under Title VII.” Id., at 587. Claims

against the employer could move forward, but, as the majority of courts have

recognized, claims against employees could proceed only when those employees

acted in their official capacities in order to incorporate the notion of “respondeat

superior liability” into Title VII. Id. at 588.




                                            8
      Lawson does not seek to hold the individual defendants named in her state

law complaint individually liable under Title VII. She instead seeks to hold them

liable under various causes of action recognized under Montana law. (Doc. 17-4.)

These Montana causes of action impose no limit on liability for employees acting

in their individual capacities similar to that recognized under Title VII. Norval’s

employees, agents, and board members named as defendants in the state law claim

may have indemnification agreements with Norval and may assert any other

defenses available under Montana law. The Court will address any indemnification

agreements and any potential defenses when, and if, raised by the individual

defendants.

      Lawson’s state law claims appear to involve the same potential witnesses

and documents as does the Title VII action initiated by EEOC. (Doc. 17-4 and

Doc. 1.) The Montana state court likely lacks general jurisdiction over claims

brought by EEOC to enforce Title VII. See Valenzuela v. Kraft, Inc., 739 F.2d 434,

435 (9th Cir. 1984). EEOC’s federal action will proceed regardless of the

resolution of Lawson’s state law claims. The exercise of pendent jurisdiction over

Lawson’s state law claims under these circumstances would promote “judicial

economy avoid[] piecemeal litigation, and [serve the] overall convenience of the

parties.” Action Embroidery Corp., 368 at 1181.




                                          9
      Though the Court could exercise pendent jurisdiction over Lawson’s state

law claims as outlined in Doc. 17-4, the Court cannot grant Lawson’s motion.

Lawson already has filed a complaint in this case alleging federal claims. (See Doc.

16.) Because of that complaint, this Court can exercise pendent jurisdiction over

any state law claims that arise from the same nucleus of facts as the federal claims.

This Court lacks authority to consolidate or remove the state court action to this

Court. Thus, for the Court to hear Lawson’s state law claims, she must ask the

Court for leave to file an amended complaint that contains both her federal and

state law claims.

      III.   Remaining Issues.

      The Court finally addresses EEOC’s effort to strike Knierim’s efforts to

oppose Lawson’s attempt to consolidate her state court claims with this action. The

Federal Rules of Civil Procedure eliminated the distinction between general and

special appearances in 1938. See S.E.C. v. Wencke, 783 F.2d 829, 832 n.3 (9th Cir.

1986). The Court declines to allow Knierim “to have one foot in the case and one

foot out.” Smith v. TFI Family Services, Inc., 2019 WL 1556250 (D. Kan. 2019).

Knierim can choose whether to make an actual appearance in this Court if timely

served with Lawson’s complaint. EEOC’s motion is granted.




                                         10
                            ORDER

Accordingly, IT IS ORDERED that:

    Lawson’s motion (Doc. 17) is DENIED. The Court will consider a
     motion to file an amended complaint as related to the state court
     claims outlined in Doc. 17-4;

    Lawson’s motion to supplement (Doc. 26) is DENIED as moot;
     and
    EEOC’s motion to strike (Doc. 23) is GRANTED.

DATED this 2nd day of April, 2020.




                               11
